Exhibit 10.11.1

RESTRICTED UNIT AGREEMENT

under the

SUNOCO PARTNERS LLC LONG-TERM INCENTIVE PLAN

This Restricted Unit Agreement (the “Agreement”), entered into as of
             (the “Agreement Date”), by and between Sunoco Partners LLC (the
“Company”) and             , an employee of the Company or one of its
subsidiaries (the “Participant”).

W I T N E S S E T H:

WHEREAS, in order to make certain awards to officers and/or key employees, the
Company maintains the Sunoco Partners LLC. Long-Term Incentive Plan (the
“Plan”); and

WHEREAS, the Plan is administered by the Compensation Committee of the Company’s
Board of Directors (the “Committee”); and

WHEREAS, the Committee has determined to make an award to the Participant of
Restricted Units, representing rights to receive common units, representing
limited partnership interests in Sunoco Logistics Partners L.P. (the
“Partnership”), which are subject to a risk of forfeiture by the Participant,
pursuant to the terms and conditions of the Plan; and

WHEREAS, the Participant has determined to accept such award;

NOW, THEREFORE, the Company and the Participant each, intending to be legally
bound hereby, agree as follows:

ARTICLE I

AWARD OF RESTRICTED UNITS

 

1.1 Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

 

(a) Participant    :           (b) Date of Grant    :           (c) Number of
Restricted Units    :           (d) Restricted Period    :          

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

 

1.2 Award of Restricted Units. Subject to the terms and conditions of the Plan
and this Agreement, the Participant is hereby granted the number of Restricted
Units set forth herein at Section 1.1.



--------------------------------------------------------------------------------

1.3 Distribution Equivalent Rights (“DERs”). The Participant shall be entitled
to receive payment from the Company in an amount equal to each cash distribution
payable subsequent to the Date of Grant (each such entitlement being a
distribution equivalent right or “DER”), just as though the Participant, on the
applicable record date for payment of such cash distribution, had been the
holder of record of common units, representing limited partnership interests in
the Partnership, equal to the actual number of Restricted Units, if any, earned
and received by the Participant at the end of the Restricted Period. The Company
shall establish a bookkeeping methodology to account for the distribution
equivalents to be credited to the Participant in recognition of these DERs. Such
distribution equivalents will not bear interest.

 

1.4 Performance Measures. Exhibit             , attached hereto and made a part
hereof, sets forth the performance measures that will be applied to determine
the amount of the award earned pursuant to this Agreement. Any or all of these
performance measures may be modified by the Committee during, and after the end
of, the Restricted Period to reflect significant events that occur during such
Restricted Period.

 

1.5 Payment of Restricted Units and Related DERs. Payment in respect of the
Restricted Units, and the related DERs, shall be paid to Participant after the
Restricted Period for such Restricted Units has ended, but only to the extent
the Committee determines that the applicable performance targets have been met.

 

 

(a)

Payment in respect of Restricted Units earned. Except as provided by Section 1.6
hereof, all payment for Restricted Units earned shall be made in common units
representing limited partnership interests in the Partnership. The number of
common units paid shall be equal to the number of Restricted Units earned;
provided, however, that any fractional units shall be distributed as an amount
of cash equal to the Fair Market Value of such fractional unit on the date of
payment. Payment shall be made within two and one-half (2- 1/2) months following
the calendar year in which such Restricted Units become nonforfeitable.

 

 

(b)

Payment of Earned DERs. The Participant will be entitled to receive from the
Company at the end of the Restricted Period, payment of an amount in cash equal
to the DERs earned, as determined in accordance with the applicable provisions
of Exhibit 2006-I. Payment of all DERs shall be within two and one-half (2- 1/2)
months following the calendar year in which such DERs become nonforfeitable.

Applicable federal, state and local taxes shall be withheld in accordance with
Section 2.6 hereof.

 

1.6 Change of Control.

 

 

(a)

Payment of Restricted Units. In the event of a Change of Control, the Restricted
Units subject to this award will be paid to the Participant no later than the
earlier of ninety (90) days following the date of occurrence of such Change in
Control or two and one-half (2- 1/2) months following the end of the calendar
year in which occurs the date of such Change in Control, regardless of whether
the applicable Restricted Period has expired or whether applicable performance
goals or targets have been met.

For a Change of Control occurring within the first consecutive twelve-month
period following the Date of Grant, the number of performance-based Restricted
Units paid out shall be equal to the total number of Restricted Units
outstanding in this award as of the Change of Control, not adjusted for any
performance factors.

For a Change of Control occurring after the first consecutive twelve-month
period following the Date of Grant, the number of performance-based Restricted
Units paid out shall be the greater of:

(1) the total number of Restricted Units outstanding in this award as of the
Change of Control, not adjusted for any performance factors, or



--------------------------------------------------------------------------------

(2) the total number of Restricted Units outstanding in this grant, multiplied
by the applicable performance factors related to the Partnership’s actual
performance immediately prior to the Change of Control.

The Restricted Units subject to this award shall be payable to the Participant
in cash or Units, as determined by the Committee prior to the Change of Control,
as follows:

(3) if the Participant is to receive Units, the Participant will receive the
total number of Units stated above in this Section 1.6(a); or

(4) if the Participant is to receive cash, the Participant will be paid an
amount in cash equal to the number of Units stated above in this Section 1.6(a),
multiplied by the Fair Market Value per Unit immediately prior to the Change of
Control. Such amount will be reduced by the applicable federal, state and local
withholding taxes due.

 

 

(b)

Distribution Equivalents. On or before the earlier of the ninetieth (90th) day
following the date of occurrence of such Change in Control or the day that is
two and one-half (2- 1/2) months following the end of the calendar year in which
occurs the date of such Change in Control, the Participant will be paid an
amount in cash equal to the value of the applicable DERs on the number of Units
being paid pursuant to Section 1.6(a) hereof, for the time period immediately
preceding the Change in Control.

 

  (c) Eligibility for Payout. Payout of Restricted Units and DERs shall be made
to each Participant:

(1) who is employed by the Company on the earlier of the ninetieth (90th) day
following the date of occurrence of such Change in Control or the day that is
two and one-half (2- 1/2) months following the end of the calendar year in which
occurs the date of such Change in Control; or

(2) whose employment relationship with the Company is terminated:

 

 

(A)

for Good Reason, or as a result of any Qualifying Termination prior to the
earlier of the ninetieth (90th) day following the date of occurrence of such
Change in Control or the day that is two and one-half (2- 1/2) months following
the end of the calendar year in which occurs the date of such Change in Control;
or

 

 

(B)

as a result of death, permanent disability or retirement (as each is determined
by the Committee), that has occurred prior to the ninetieth (90th) day following
the date of occurrence of such Change in Control or the day that is two and
one-half (2- 1/2) months following the end of the calendar year in which occurs
the date of such Change in Control.

 

  (d) Qualifying Termination—shall mean the following:

 

  (1) a termination of employment by the Company within six (6) months after a
Change of Control, other than for Cause, death or permanent disability;

 

  (2) a termination of employment by the Participant within six (6) months after
a Change of Control for one or more of the following reasons:

 

  (i) the assignment to such Participant of any duties inconsistent in a way
significantly adverse to such Participant, with such Participant’s positions,
duties, responsibilities and status with the Company immediately prior to the
Change of Control, or a significant reduction in the duties and responsibilities
held by the Participant immediately prior to the Change of Control, in each case
except in connection with such Participant’s termination of employment by the
Company for Cause; or



--------------------------------------------------------------------------------

  (ii) a reduction by the Company in the Participant’s combined annual base
salary and guideline (target) bonus as in effect immediately prior to the Change
of Control; or

 

  (iii) the Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such
Participant’s travel obligations during the period of twelve (12) consecutive
months immediately preceding the Change of Control;

provided, however, that in the case of any such termination of employment by the
Participant under this subparagraph (d), such termination shall not be deemed to
be a Qualifying Termination unless the termination occurs within 120 days after
the occurrence of the event or events constituting the reason for the
termination; or

 

  (3) before a Change of Control, a termination of employment by the Company,
other than a termination for Cause, or a termination of employment by the
Participant for one of the reasons set forth in (2) above, if the affected
Participant can demonstrate that such termination or circumstance in (2) above
leading to the termination:

 

  (i) was at the request of a third party with which the Company had entered
into negotiations or an agreement with regard to a Change of Control; or

 

  (ii) otherwise occurred in connection with a Change of Control;

provided, however, that in either such case, a Change of Control actually occurs
within one (1) year following the Participant’s employment termination date.

 

1.7 Termination of Employment.

 

  (a) Death, Disability or Retirement. The Committee has determined that, with
regard to any particular Restricted Period, no portion of the Participant’s
Restricted Units, and related DERs, for such Restricted Period shall be
forfeited as a result of the occurrence, prior to the end of that Restricted
Period, of either of the following:

 

  (1) the death of the Participant; or

 

  (2) the termination of the Participant’s employment with the Company by reason
of retirement or permanent disability (as each is determined by the Committee).

Instead, the Participant’s Restricted Units, and related DERs, earned for such
Restricted Period shall remain and be paid out as though the Participant had
continued in the employment of the Company through the end of the applicable
Restricted Period.

The Participant’s Restricted Units, and related DERs will remain subject to
adjustment for any performance factors in accordance with the applicable
provisions of Exhibit 2006-I attached hereto, and will be paid out only as, if,
and when the applicable performance goals have been met and the Restricted
Period has ended, just as though the Participant had continued in the employment
of the Company through the end of the Restricted Period.

 

  (b) Other Termination of Employment. Except as provided in Sections 1.6 and
1.7(a) above, or as determined by the Committee, upon termination of the
Participant’s employment with the Company at any time prior to the end of the
Restricted Period, the Participant shall forfeit 100% of such Participant’s
Restricted Units, together with the related DERs, and the Participant shall not
be entitled to receive any common units, representing limited partnership
interests of the Partnership, or any payment in respect of any DERs, regardless
of the level of performance goals achieved for all or any part of the Restricted
Period.



--------------------------------------------------------------------------------

  (c) Payment of Restricted Units to Specified Employees on Termination of
Employment. Termination of a Participant’s employment, and all other references
herein to a Participant’s employment being terminated, shall mean such
Participant’s separation from service as defined in Internal Revenue Code
Section 409A and the regulations issued thereunder, and a Participant’s
Employment Termination Date shall mean the date that a Participant separates
from service as defined in Internal Revenue Code Section 409A and the
regulations issued thereunder. Notwithstanding any other provisions of this
Agreement, payment of any Restricted Unit (and related DER) to any Participant
who is a Specified Employee on account of such Participant’s Termination of
Employment shall be made as follows:

 

  (1) Restricted Units scheduled to be paid for the period beginning on such
Participant’s Employment Termination Date and ending on the date six (6) months
from such Participant’s Employment Termination Date, shall not be paid as
scheduled, but shall be accumulated and paid in a lump sum on the date six
(6) months after the Participant’s Employment Termination Date. In the case of
payments so delayed at the time of a Participant’s Termination of Employment,
all or a portion of a Participant’s Restricted Units may be converted, at the
election of the Participant, to the cash equivalent Fair Market Value of such
units. Simple interest will be paid thereon from the date of such conversion to
the date of actual payment, at a rate equal to the prime rate of Citibank, N.A.
as in effect from time to time after such due date.

ARTICLE II

GENERAL PROVISIONS

 

2.1 Non-Assignability. The Restricted Units and the related earned DERs covered
by this Agreement shall not be assignable or transferable by the Participant,
except by will or the laws of descent and distribution, unless otherwise
provided by the Committee. During the life of the Participant, the Restricted
Units and the related DERs covered by this Agreement shall be payable only to
the Participant or the guardian or legal representative of such Participant,
unless the Committee provides otherwise.

 

2.2 Heirs and Successors. This Agreement shall be binding upon and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. In the event of
the Participant’s death prior to payment of the Restricted Units and/or the
related DERs, payment may be made to the estate of the Participant to the extent
such payment is otherwise permitted by this Agreement. Subject to the terms of
the Plan, any benefits distributable to the Participant under this Agreement
that are not paid at the time of the Participant’s death shall be paid at the
time and in the form determined in accordance with the provisions of this
Agreement and the Plan, to the legal representative or representatives of the
estate of the Participant.

 

2.3 No Right of Continued Employment. The receipt of this award does not give
the Participant, and nothing in the Plan or in this Agreement shall confer upon
the Participant, any right to continue in the employment of the Company or any
of its subsidiaries. Nothing in the Plan or in this Agreement shall affect any
right which the Company or any of its subsidiaries may have to terminate the
employment of the Participant. The payment of earned Restricted Units, and the
related DERs, under this Agreement shall not give the Company or any of its
subsidiaries any right to the continued services of the Participant for any
period.

 

2.4

Rights as a Limited Partner. Neither the Participant nor any other person shall
be entitled to



--------------------------------------------------------------------------------

 

the privileges of ownership of common units, representing limited partnership
interests in the Partnership, or otherwise have any rights as a limited partner,
by reason of the award of the Restricted Units covered by this Agreement or any
Partnership common units, issuable in respect of such Restricted Units, unless
and until such common units have been validly issued to such Participant or such
other person as fully paid common units, representing limited partnership
interests in the Partnership.

 

2.5 Registration of Common Units. Notwithstanding any other provision of this
Agreement, the Restricted Units shall not be or become payable in whole or in
part unless a registration statement with respect to the common units subject
thereto has been filed with the Securities and Exchange Commission and has
become effective.

 

2.6 Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes.

 

  (a) Payment in Common Units. Immediately prior to the payment of any common
units to Participant in respect of earned Restricted Units, the Participant
shall remit an amount sufficient to satisfy any Federal, state and/or local
withholding tax due on the receipt of such common units. At the election of the
Participant, and subject to such rules as may be established by the Committee,
such withholding obligations may be satisfied through the surrender of common
units representing limited partnership interests in the Partnership and
otherwise payable to Participant in respect of such earned Restricted Units.

 

  (b) Payment in Cash. Cash payments in respect of any earned Restricted Units,
and/or the related DERs, shall be made net of any applicable federal, state, or
local withholding taxes.

 

2.7 Adjustments. In the event of any change in the outstanding common units by
reason of a distribution, re-capitalization, merger, consolidation, split-up,
combination, exchange of common units or the like, an equitable and
proportionate adjustment will be made to prevent dilution or enlargement of
benefits intended to be made available under the Plan, to offset any resultant
change in the price of common units representing limited partnership interests
in the Partnership, and to preserve the intrinsic value of awards previously
granted under the Plan.

 

2.8 Leaves of Absence. The Committee shall make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the Participant. Without limiting the generality of the
foregoing, the Committee shall be entitled to determine:

 

  (a) whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan; and

 

  (b) the impact, if any, of any such leave of absence on any prior awards made
to the Participant under the Plan.

 

2.9 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.

 

2.10

Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Restricted Unit Agreement and the terms and



--------------------------------------------------------------------------------

 

conditions of the Plan under which such Restricted Units are granted, the
provisions in the Plan shall govern and prevail. The Restricted Units, the
related DERs and this Agreement are each subject in all respects to, and the
Company and the Participant each hereby agree to be bound by, all of the terms
and conditions of the Plan, as the same may have been amended from time to time
in accordance with its terms; provided, however, that no such amendment shall
deprive the Participant, without such Participant’s consent, of any rights
earned or otherwise due to Participant hereunder.

 

2.11 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties to this Agreement, without the
consent of any other person, as of the effective date of such amendment.

 

2.12 Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

 

2.13 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF
THIS INSTRUMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE
WITH THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL
LAW, WHICH SHALL GOVERN.

 

2.14 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to the Company shall be deemed to have been duly given or
made upon actual receipt by the Company. Such communications shall be addressed
and directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to the Company:    SUNOCO PARTNERS LLC    Board of Directors    1735
Market Street, Suite LL    Philadelphia, Pennsylvania, 19103-7583    Attention:
Vice President, General Counsel and Secretary (b) if to the Participant:    to
the address for Participant as it appears on the Company’s records.

 

2.15 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

 

2.16 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

SUNOCO PARTNERS LLC By:  

 

  Deborah M. Fretz   President & Chief Executive Officer By:  

 

  Participant